EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher S. Daly on August 11, 2021.
The application has been amended as follows: 

In the claims
Claim 1, line 3 has been amended from “to a user (external sounds)” to --to a user and correspond to external sounds--
	Claim 1, line 5 has been amended from “a different portion” to --a different source--
Claim 1, line 19 has been amended from “the altered sounds” to --the sound waves--

Claim 2, line 2 has been amended from “the measurements of sound” to --the measurements of sounds--
Claim 2, line 4 has been amended from “the measurements of sound” to --the measurements of sounds--

Claim 3, line 2 has been amended from “the measurements of sound” to --the measurements of sounds--
	
Claim 4, line 2 has been amended from “the ERP is an P300” to --the ERP is a P300--
Claim 4, line 4 has been amended from “the altered sounds” to --the sound waves--

Claim 7, lines 3-4 have been amended from “the one or more remaining ones of the audio signals” to --the one or more remaining audio signals--

Claim 8, lines 3-4 have been amended from “the one or more remaining ones of the audio signal” to --the one or more remaining audio signals--

Claim 9, lines 3-4 have been amended from “the at least the first audio signal” to --at least the first audio signal--

	Claim 13, line 13 has been amended from “a different portion” to --a different source--
Claim 13, line 21 has been amended from “to at least the first audio signal” to --to mix at least the first audio signal--
Claim 13, line 27 has been amended from “the altered sounds” to --the sound waves--

Claim 16, line 2 has been amended from “the ERP is an P300” to --the ERP is a P300--
Claim 16, line 4 has been amended from “the altered sounds” to --the sound waves--





Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652                                                                                                                                                                                                        

/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
08/12/2021